     Case 1:15-cv-02739-LAP Document 130 Filed 12/06/19 Page 1 of 27



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

PETERSEN ENERGÍA INVERSORA, S.A.U. and
PETERSEN ENERGÍA, S.A.U.,
                     Plaintiffs,

       - against -

ARGENTINE REPUBLIC and YPF S.A.,
                                             Case Nos.
                     Defendants.             1:15-cv-02739-LAP
ETON PARK CAPITAL MANAGEMENT, L.P.,          1:16-cv-08569-LAP
ETON PARK MASTER FUND, LTD., and
ETON PARK FUND, L.P.,
                     Plaintiffs,

       - against -

ARGENTINE REPUBLIC and YPF S.A.,

                     Defendants.




     DECLARATION OF ALBERTO B. BIANCHI AND GUSTAVO NAVEIRA
Case 1:15-cv-02739-LAP Document 130 Filed 12/06/19 Page 2 of 27




             DECLARATION OF ALBERTO B. BIANCHI AND GUSTAVO NAVEIRA

  1.   We Alberto B. Bianchi and Gustavo Naveira hereby declare as follows,
       under penalty of perjury under the laws of the United States of America
       (28 U.S.C. Section 1746).

  2.   We submit this declaration at the request of Counsel for the Plaintiffs,
       who has requested our opinion on some aspects of Argentine law,
       including the response to Professor Alfonso Santiago’s declaration and
       the availability of Argentine courts to entertain a civil action for
       damages similar to the one brought by the plaintiffs before this Court
       and whether the defendants’ proposed forum is adequate to resolve the
       motion to dismiss on grounds of forum non conveniens.


        I.     BACKGROUND AND QUALIFICATIONS

  3.   Alberto B. Bianchi is Professor of In-Depth Studies on Constitutional
       Law, Universidad Católica Argentina and Universidad Austral. He
       teaches and studies in the area of Argentine Public Law. He is a Member
       of the National Academy of Law of Buenos Aires and a Member of the
       National Academy of Sciences of Buenos Aires. He received the National
       Academy of Law of Buenos Aires award in 1990, the National Academy of
       Law of Córdoba award in 2012 and the Konex award in Constitutional Law
       in 2016. He published nineteen books on various subjects regarding Public
       Law. His CV is attached as Exhibit A.

  4.   Gustavo Naveira is attorney-at-law authorized to practice law in the
       Argentine Republic. From 1979 to 1984 he acted as First Instance Judge in
       Commercial Matters for the City of Buenos Aires, and from 1984 to 1986 he
       acted as Judge of the Court of Appeals in Commercial Matters of the City of
       Buenos Aires. In 1997, he was appointed Undersecretary of Justice of the
       Argentine Ministry of Justice, and was subsequently appointed Secretary in
       Technical Legislative Matters for the same Ministry, which position he held
       until 1999. A copy of his CV which shows his academic and professional
       background is attached as Exhibit B.


       II.     SCOPE OF THIS DECLARATION

  5.   This Declaration has been divided into three parts: § III includes a
       description of the most relevant historical and current aspects of the
       lack of independence of the federal courts in Argentina; § IV presents an
Case 1:15-cv-02739-LAP Document 130 Filed 12/06/19 Page 3 of 27




            analysis of the influence that the lack of independence of the federal
            courts has had on some legal cases of major economic relevance,
            especially where claimants were foreign investors; and § V contains our
            response to the declaration made by Professor Alfonso Santiago, and
            our main objections to his declaration.


           III.        ARGENTINA’S LACK OF JUDICIAL INDEPENDENCE

                  A.    Historical background

  6.        In a very sharp and realistic book, Carlos Nino,1 an influential legal
            scholar, described Argentina as a nation which is not governed under
            the rule of law.2

  7.        Nino’s harsh criticism is based on a number of aspects of Argentina’s
            institutional life; one of them is what Nino called “hyper-
            presidentialism”, that is to say, the excessive power of the President
            over the other branches of government.3

  8.        The substantial influence of the Executive Branch over the Judiciary in
            Argentina has deep historic roots and can be seen in some very old legal
            cases, such as Martínez c/ Otero,4 where the Supreme Court justified
            President Mitre’s “revolutionary powers” to intervene in trade affairs.5

  9.        A few years later, by means of two plenary decisions, the Supreme
            Court upheld the coups of 1930 and 1943, whereby the President was




       1          Carlos Nino (1943-1993) was a professor of Jurisprudence at Universidad de
                  Buenos Aires, Juris Doctor from Oxford University (1977) and a visiting professor at
                  Yale Law School.

       2          NINO, Carlos: Un país al margen de la ley: Estudio de la anomia como componente del
                  subdesarrollo argentino, 4ª edición, Ariel, 2014.

       3          Nino, page 72.

       4          Fallos 2-127 (1865).

       5          Mitre had revoked certain payments made to the Rosario Customs Authority; the
                  Supreme Court held that those payments had been validly revoked because Mitre
                  “provisionally exercised all the federal powers in the wake of the Battle of Pavón, by
                  virtue of the powers of the triumphant revolution supported by the people and further
                  by virtue of the serious duties of the victorious” (Fallos 2, page 143).


                                                        2
Case 1:15-cv-02739-LAP Document 130 Filed 12/06/19 Page 4 of 27




             overthrown, Congress was closed and a de facto military government
             was established.6

  10.        In 1947, after President Perón took office, four out of five Supreme
             Court Justices were impeached; three of them were removed, while the
             remaining one resigned. The outgoing Justices were replaced by four
             new Justices that were politically close to President Perón.

  11.        The Supreme Court´s deference towards the President at that time is
             shown in Merck Química Argentina,7 a case where the Supreme Court
             validated the confiscation of assets of German companies which were
             declared by Decree to be “enemy property”, even though Argentina had
             declared war on Germany when that nation was already defeated and
             Argentina never actually participated in the war.

  12.        Four decades later, Carlos Menem, another Peronist President, led the
             second major reform in the Supreme Court during a lawfully elected
             Administration.8 There was no impeachment of Justices this time, but
             the number of Justices was substantially increased in order to secure a
             majority deferent to the Administration. The number of Supreme Court
             members was increased from five to nine; four new Justices, adherent
             to President Menem’s views, were appointed.9

  13.        As a result of this enlargement of the Supreme Court, a number of
             relevant decisions made by President Menem were subsequently
             ratified by the Supreme Court. There is, for instance, the case of Peralta
             v. Federal State,10 where the Supreme Court validated the Decree No.
             36/1990 ordering the exchange of bank deposits for government bonds
             that had not been actually issued at the time.



        6     Plenary decision dated September 10, 1930, Fallos 158-290, and June 7, 1943, Fallos
              196-5.

        7     Fallos 211-193 (1948).

        8     The de facto governments of 1955, 1966 and 1976, all of which took power by
              military coup, removed all the Supreme Court Justices and appointed new Justices,
              and at the end of each de facto government the new elected government (like the
              one of President Alfonsin in 1983), removed all the de facto justices and appointed a
              whole new Supreme Court.

        9     Nino, page 70.

        10    Fallos 313-1513 (1990).


                                                    3
Case 1:15-cv-02739-LAP Document 130 Filed 12/06/19 Page 5 of 27




               B.   The 2003 Impeachments

  14.        From 2003 to 2007, Argentina was governed by President Néstor
             Kirchner. One of Néstor Kirchner’s earliest decisions as President was
             to impeach five out of the nine Justices that at the time made up the
             Supreme Court.11

  15.        Allegations against those Justices were not based on acts of corruption
             or misbehavior. They were basically accused of wrongly applying the
             law in an arbitration case in which a State-run company was ordered to
             pay a sum of money to a private-sector company.12

  16.        Arbitration of the case was mandated by a Decree issued in 1947,13
             establishing the Public Works Arbitration Tribunal and the Supreme
             Court’s decision holding the arbitral award unreviewable was
             consistent with its own existing case law in similar cases.14

  17.        As a result of the impeachment, five vacancies arose in the Supreme
             Court.15 Four of those vacancies were filled in by new Justices.16 The
             fifth vacancy was not filled in.17




        11    The Justices involved were: Julio S. Nazareno, Eduardo Moliné O´Connor, Antonio
              Boggiano, Adolfo Vázquez and Guillermo A. F. López.

        12    Meller Comunicaciones S.A. U.T.E. c/ Empresa Nacional de Telecomunicaciones,
              Fallos 325-2893 (2002)

        13    Decree N° 11.511/1947.

        14    In a few words, the crux of the matter was whether or not an arbitration tribunal’s
              award could be appealed before the Supreme Court. In line with its traditional case
              law, the Supreme Court decided that such an award was not subject to appeal. See:
              Patrón de la Goleta “Nueva Angelita” c/ Capitán del “Iron King”, Fallos 4-291 (1867);
              Muzlera de Machado c/ Sucesión de Juan B. Iturraspe, Fallos 118-247 (1913);
              Martín y Cía. Ltda. c/ Erazo, Fallos 208-497 (1947); Vicri Fábrica de Vidrios Planos
              S.R.L., Fallos 241-203 (1958); Genisetto de Giacomone c/ Giacomone, Fallos 250-
              408 (1961); Pedraza c/ Pedraza de Molina, Fallos 255-13 (1963); Capdevielle Kay y
              Cia. S.A. c/ Bunge y Born Ltda. S.A., Fallos 259-145 (1964); De Caro c/ R.J.R. Caputo
              S.A., Fallos 274-323 (1969); YPF c/ Propietarios del Buque Sea Urchin, Fallos 281-
              289 (1971); Icer S.A. c/ Molinos Florencia S.A., Fallos 296-230 (1976). An
              extraordinary appeal has been admitted in instances of mandatory arbitral
              jurisdiction. Cantiello c/ Copet, Fallos 277-442 (1970).

        15    Two of the impeached Justices (Boggiano and Moliné O´Connor) were removed,
              while three others (Nazareno, Vázquez and López) resigned.


                                                    4
Case 1:15-cv-02739-LAP Document 130 Filed 12/06/19 Page 6 of 27




  18.        Adolfo Vázquez, one of the impeached Justices, went on to write a book
             about the impeachment process, where he stated that “… when […]
             Nestor Kirchner, on Wesnesday June 4, 2003 demanded of the Congress
             the dismissal of the [Supreme] Court it was foreseen as was publicly
             predicted on that same day by the former Chief Justice Julio S. Nazareno
             that the government wanted an addict Court in order to obtain total
             public power something that he would achieve with a new Court”.18

               C.   The 2013 “Plan to Democratize the Judiciary”

  19.        Néstor Kirchner concluded his term in office in 2007 and was
             succeeded by his wife, Cristina Fernández de Kirchner, who was
             President for two consecutive terms (2007-2011 and 2011-2015).

  20.        Even though the Supreme Court had been modified by her husband,
             Mrs. Kirchner deeply distrusted the federal judges on the lower courts.

  21.        Her mistrust was evidenced in the speech given at the first
             Congressional session of 2013.19

  22.        Based on that mistrust, Mrs. Fernandez de Kirchner proposed the so
             called “Plan to Democratize the Judiciary”. One of the main items in the
             Plan was to create three “super” courts of appeal, with a seat in the
             Federal District (City of Buenos Aires), which would review every
             decision made by every federal court of appeals in Argentina.20



        16    The new Justices were: Ricardo Lorenzetti, Eugenio R. Zaffaroni, Carmen Argibay
              Molina and Elena Highton de Nolasco.

        17    Soon after that, the number of Supreme Court Justices was lowered to five by Act No.
              26.183.

        18    VÁZQUEZ, Adolfo: Asalto a la Justicia, La intervención política en la Corte Suprema, ed.
              Sudamericana, Buenos Aires, 2016, page 13.

        19    It was a long speech. As far as the reform of the judiciary is concerned, Ms.
              Kirchner’s main statements were as follows: “[…]We will also submit a Bill to create
              a Court of Appeals in Civil and Commercial Matters, a Court of Appeals in
              Administrative Matters, and a Court of Appeals in Social Security and Labor Matters,
              so that all four fundamental branches of the law would have a third instance that
              would make the whole judicial system more transparent […]”.

        20    Those three courts of appeals would have jurisdiction over federal administrative
              matters, labor and social security matters, and civil and commercial matters,
              respectively.


                                                     5
Case 1:15-cv-02739-LAP Document 130 Filed 12/06/19 Page 7 of 27




  23.        Thus, in actual practice, the purpose sought by the “Plan to Democratize
             the Judiciary” was to centralize all federal courts’ decisions in three new
             courts of appeals whose members would be appointed by Mrs.
             Fernández de Kirchner.

  24.        Those courts of appeals were created by Law No. 26,853,21 but no
             judges were actually appointed to them. Law No. 26,853 was revoked
             by Law No. 27,500 in 2019.22

  25.        Transparency International23 was very critical of that plan, and pointed
             out that: “The upper house in Argentina’s Congress has approved a series
             of laws proposed by the government that allow the executive branch to
             exert considerable influence over the judiciary, threatening the already
             limited independence of the country’s judicial system. Argentina ranks
             133rd out of 144 countries for judicial independence […] The government
             has claimed that the new laws are “democratising the judiciary”, but in
             reality rather than promoting democracy they threaten the country’s rule
             of law by concentrating too much power in the executive branch. The
             timing of the new law, which will have to be passed by the lower house,
             highlights the tension between the political and the judicial branches of
             the state. In recent months, the courts have refused to allow legal moves
             by the government to break up media groups seen by President Cristina
             Kirchner as monopolistic and biased”.24

               D.   Mrs. Cristina Fernandez de Kirchner’s actual views on the
                    Judiciary

  26.        Cristina Fernández de Kirchner and Alberto Fernandez were recently
             elected by the Argentine people to take power as vice president and
             president, respectively. Mrs. Kirchner was married to President Nestor


        21    Published in the Official Gazette on May 17, 2013.

        22    Published in the Official Gazette on January 10, 2019.

        23    https://www.transparency.org/ According to its own web site “Transparency
              International gives voice to the victims and witnesses of corruption. We work together
              with governments, businesses and citizens to stop the abuse of power, bribery and
              secret deals. As a global movement with one vision, we want a world free of corruption.
              Through chapters in more than 100 countries and an international secretariat in
              Berlin, we are leading the fight against corruption to turn this vision into reality”.

        24
              https://www.transparency.org/news/feature/argentina_and_the_judiciary_subverti
              ng_the_rule_of_law


                                                     6
Case 1:15-cv-02739-LAP Document 130 Filed 12/06/19 Page 8 of 27




             Kirchner and was an influential Senator during that time. She then held
             the office of President during the time period relevant to this case. As
             she will now retake power shortly, it is worth examining her actual
             views on the judiciary.

  27.        In April 2019, Mrs. Kirchner published a book entitled
             “Sinceramente”,25 which according to the author is about “looking back
             and reflecting on the past in order to clarify some recent historic events”
             (page 11).

  28.        Her political points of view, which are unabashedly expressed in the
             book, leave no doubt as to her current views on the Judiciary.

  29.        Mrs. Kirchner claims that the Judiciary “has become a political party that
             takes part in Argentine politics, acting beyond the scope of the law and
             the Constitution. This new ‘judicial terrorism’ of sorts has replaced the
             role that dictatorships used to play in the face of opposition during the
             tragic period known as State terrorism and the national safety doctrine”
             (page 16).

  30.        She further claims that “[t]he facts clearly evidence an unprecedented
             complicity of the Judiciary… [W]hen I submitted my [Judiciary] Reform
             Bill back in April 2013, members of the already‐existing alliance between
             the media, corporate Argentina and the judiciary was very much
             alarmed” (pages 59 and 150).

  31.        She also claims partial credit for Nestor Kirchner’s remarkable efforts
             to reshape the Supreme Court through the above mentioned
             impeachments: “by completely renewing the Supreme Court, we helped
             enhance not only the authority of the Legislative and Executive branches
             of government, but also that of the Judiciary” (page 177).

               E.   Chief Justice Rosenkrantz’s opening of the Judicial Year 2019

  32.        Even sitting Argentine judges and Justices have expressed concern
             about the eroding independence of the Argentine judiciary.




        25    FERNÁNDEZ DE KIRCHNER, Cristina, Sinceramente, 8th edition. Sudamericana, Buenos
              Aires, 2019.


                                                  7
Case 1:15-cv-02739-LAP Document 130 Filed 12/06/19 Page 9 of 27




  33.        As is standard practice, Chief Justice Carlos Rosenkrantz opened the
             Judicial Year in March 2019.26

  34.        His first words were: “[t]he Argentine judiciary now faces a major
             institutional challenge, namely, the need to overcome the existing
             legitimacy crisis”.

  35.        He added that “[T]his did not happen overnight. And it is not the outcome
             of a fatality; rather, it is the result of a combination of factors involving a
             number of players; it is the result of something that has been gradually
             happening over a long period of time. Given the complexity of this
             legitimacy crisis, it is not easy to find a way out of it”.

  36.        He also stated that: [e]very legitimacy crisis is mainly a crisis of
             confidence. The Argentine people are losing confidence in the Judiciary.
             There is doubt as to whether we act as members of a truly democratic
             republic”.

  37.        That mistrust is not without grounds. In an article published in La
             Nación, Constitutional Law Professor Alberto Garay expressed that: “…
             to their astonishment and shock, the [Argentine] people learned through
             the media that a federal judge in criminal matters, Judge Daniel Rafecas,
             had a number of telephone conversations to discuss legal strategy with
             counsel to a senior government official that was the defendant in a
             criminal case being heard by Mr. Rafecas. The press also revealed that, in
             another legal case involving several government officials, Judge Julián
             Ercolini had failed to take legal action for months and even years, and
             had dismembered the case among several courts, thus undermining the
             core investigation regarding conspiracy. This newspaper revealed
             another legal case where Judge Marcelo Martínez de Giorgi was supposed
             to look into the unlawful enrichment of a colleague, Judge Eduardo
             Freiler, and he improperly acquitted him without any real investigation.
             Finally, several members of the press have warned that legal proceedings
             involving allegations of corruption against government officials often fail
             to reach a conclusion –either conviction or acquittal‐ because the delays
             involved are so substantial that the cause of action eventually becomes
             time‐barred”.27




        26    http://public.diariojudicial.com/documentos/000/083/452/000083452.pdf

        27    GARAY, Alberto: La justicia debe ser y parecer independiente, La Nación, June 20, 2016.


                                                     8
Case 1:15-cv-02739-LAP Document 130 Filed 12/06/19 Page 10 of 27




  38.        Additionally, Defendants’ own expert, Professor Alfonso Santiago,
             whose declaration will be discussed in the next section, has spoken
             harshly about federal judges. In the course of a radio interview, he
             actually said that seven of them are in “a scandalous situation”.28

               F.   Independent international organizations              have    recognized
                    Argentina’s lack of judicial independence

  39.        Several statistics published by independent international organizations
             document Argentina’s lack of judicial independence. Argentina was
             ranked 100th among 135 countries in the ranking published by the
             World Economic Forum.29 The United States is ranked 25.

  40.        According to World Bank indicators in turn, Argentina is significantly
             below average standard in terms of judicial independence.30 According
             to the chart shown in the footnote 30 below, Argentina was ranked very
             low during 2007-2015, under Cristina Fernandez de Kirchner´s
             administration.

               G.   Mr. Alberto Fernandez’s opinions on the Judiciary

  41.        Mr. Alberto Fernández is the President-Elect of Argentina. He was
             elected on a ticket with former President Mrs. Fernández de Kirchner
             and will take power on December 10.

  42.        Mr. Fernández discussed the Judiciary throughout his campaign with
             Mrs. Kirchner, and he has been hostile towards the judges now hearing
             several cases against former government officials of the
             Administrations of Néstor Kirchner and Cristina Fernández de Kirchner.

  43.        In a statement to the press, he said that: "[w]e’ll have to revise a number
             of judgments entered over the last few years"; “some judges will have to
             ‘explain’ their judgments; "[I] think we’ll have to revise a number of


        28    https://www.austral.edu.ar/derecho/2016/10/18/medios-alfonso-santiago-la-
              justicia-en-la-mira-el-7-de-los-jueces-han-estado-en-situacion-de-escandalo/

        29    http://reports.weforum.org/pdf/gci-2017-2018-
              scorecard/WEF_GCI_2017_2018_Scorecard_EOSQ144.pdf

        30
              https://tcdata360.worldbank.org/indicators/h5ebaeb47?country=BRA&indicator=
              669&viz=line_chart&years=2007,2017




                                                  9
Case 1:15-cv-02739-LAP Document 130 Filed 12/06/19 Page 11 of 27




             judgments entered over the last few years, as they have no legal basis and
             are completely unreasonable from the juridical standpoint".31

  44.        Those statements, as well as the statements made by former Justice
             Eugenio R. Zaffaroni –who has proposed a profound constitutional
             reform-,32 have caused Minister of Justice Germán Garavano to state
             that “unfortunately, in a number of cases, Kirchnerism went for co‐opting
             members of the Judiciary. As a political movement, they do not seem to be
             interested in counterbalances, transparency or an independent
             Judiciary”.33

               H.   The opinions of foreign scholars on the Argentine’s Judiciary

  45.        Professor Diana Kapisewski34 visited Argentina a few years ago and, as
             a result of her research work, she published a book about the Supreme
             Court of Argentina, where she pointed out the following: “Continued
             attempts to manipulate the [Supreme Court’s] size and membership
             produced an unstable and insecure court. They also generated a Court
             with a less‐professional profile. As noted previously, few justices had a
             background in constitutional law and an important minority had not held
             post in the federal judiciary prior to being appointed to the Court;
             moreover, even justices who had formed part of the federal judiciary were
             not necessarily the country’s finest jurists as the process for appointing
             federal judges was also politicized […] The result of high court
             politicization was political Court. Throughout much of the
             postauthoritarian period, the [Supreme Court] was an unstable
             institution including a subset of justices with weak professional profiles


        31    https://www.lanacion.com.ar/politica/alberto-fernandez-vamos-tener-revisar-
              muchas-sentencias-nid2249649

        32    In the former judge’s opinion, "[t]he existing institutions have not succeeded in
              protecting Argentina against colonialism, which has plunged our Nation into debt at
              the speed of light. We need institutions that will protect us against that going
              forward" […] over the last few years, global capitalism has entered a phase of
              "financial totalitarianism”. One of the goals of the global financial system is to take
              advantage of deficiencies in the institutional architecture [of nations] in order to
              demolish them from the inside". https://www.tiempoar.com.ar/nota/raul-
              zaffaroni-que-mejor-negocio-que-sean-los-propios-excluidos-quienes-pidan-
              represion

        33     https://www.lanacion.com.ar/politica/german-garavano-el-kirchnerismo-intenta-
              cambiar-sistema-nid2246801

        34    Provost's Distinguished Associate Professor, Georgetown University.


                                                    10
Case 1:15-cv-02739-LAP Document 130 Filed 12/06/19 Page 12 of 27




             and marked by low perceived legitimacy and weak institutional
             cohesion”. 35

               I.   The 2019 report of the UN’s Rapporteur on the judges and lawyers
                    independence

  46.        Finally it is worth pointing out the report on lack of judicial
             independence under President Macri prepared by the UN’s Special
             Rapporteur on the judges and lawyers independence, dated on
             November 1, 2019.

  47.        The opening statement of this report says: “I would like to draw the
             urgent attention of the Government of His Excellency to the information I
             have received regarding the alleged existence of a systematic and
             structural plan to intimidate the Judiciary of the Republic of Argentina,
             which is reflected in the cases that I summary below. According to these
             allegations, said alleged plan would be executed by the Executive Branch
             through a series of concatenated acts, closely linked to each other. The
             alleged acts of intimidation and pressure on the various organs that make
             up the Argentine judicial system, such as the Public Ministry and the
             Council of the Magistracy, would have undermined their independence by
             hindering the possibility of impartial action in decisions that affect the
             interests of the Executive Power; as well as disciplining the magistrates
             who had issued resolutions contrary to the will of the Executive”.36

               J.   Conclusions

  48.        As expert witnesses, it is not our place to take sides for or against the
             opinions and statements referred to above.

  49.        Rather, it is our job to analyze those opinions and statements
             objectively; from that perspective, the inevitable conclusion is that the
             Judiciary in Argentina is in the midst of a profound legitimacy crisis, and
             people simply do not trust the courts of law.



        35    KAPISZEWSKI, Diana: High Courts and Economic Governance in Argentina and Brazil,
              Cambridge University Press, 2012, pages 87 and 92.

        36
               http://www.pensamientopenal.com.ar/system/files/2019/11/miscelaneas48312.
              pdf
              http://www.tiempojudicial.com/wp-content/uploads/2019/11/ONU-JUSTICIA-
              Nota-Naciones-Unidas-Justicia-Argentina.pdf


                                                 11
Case 1:15-cv-02739-LAP Document 130 Filed 12/06/19 Page 13 of 27




  50.        Alberto Fernández and Cristina Fernandez de Kirchner, the incoming
             president and vice president, have evidenced deep distrust for the
             judiciary. Even under President Macri, Argentine judiciary fared poorly
             under any standard.

  51.        This view is also shared by fully independent foreign observers.

  52.        Moreover, beyond any political partisanship, this legitimacy crisis was
             admitted by the highest judicial authority in Argentina, Chief Justice
             Carlos Rosenkrantz, early in 2019.


         IV.       LACK OF JUDICIAL INDEPENDENCE IS ESPECIALLY PRONOUNCED IN CASES
                   INVOLVING CLAIMS AGAINST THE STATE

  53.        As a result of the lack of independence of the federal courts, it is
             common in Argentina for legal cases of major economic relevance
             involving the federal state to be resolved in favor of the federal state.

  54.        This trend is probably best evidenced in the case of Claren Corporation
             v. Estado Nacional,37 where the holder of certain foreign debt bonds
             issued by the Republic of Argentina, which included a New York
             jurisdiction provision, sought payment of those bonds before the
             Southern District Court of New York, which eventually found for
             plaintiff. The federal courts of Argentina, in a decision that was later
             confirmed by the Supreme Court, refused to recognize that judgment
             (that is to say, refused to grant exequatur) by alleging that the decision
             made by the Southern District Court of New York was clearly contrary
             to Argentine principles of public order. The concept of public order is
             often used by Argentine courts to rule in the government’s favor.

  55.        In other instances, the court deployed arguments based on principles of
             public order or alleged the existence of “serious institutional matters”,
             as it did in “Aguinda Salazar María c/Chevron Corporation s/medidas
             cautelares”, dated June 4, 2013, and “YPF c/AES Uruguaiana
             Emprendimientos S.A. y otros” dated July l0, 2014, among others, in
             order to disregard or postpone the liability of the State.38



        37     Fallos 337-133 (2014),

        38     By means of an injunction (judgement entered on October 7, 2014), the Court of
               Appeals in Federal Administrative Matters prevented continuation of an
               international arbitration proceeding held in Montevideo (Uruguay), where an award


                                                   12
Case 1:15-cv-02739-LAP Document 130 Filed 12/06/19 Page 14 of 27




  56.        Additionally, as a rule, the Supreme Court has ratified every economic
             emergency governmental decision that operated to restrict individuals’
             rights. A merely illustrative list shows that such a judicial finding has
             been made in connection with a number of matters, including without
             limitation: reduction and freezing of the amount of rental in respect of
             both urban39 and rural properties;40 mandatory extension of the term of
             lease agreements in respect of urban properties;41 mortgage
             moratorium and mandatory reduction of interest rates;42 suspension of
             enforcement of judgments and stay of eviction proceedings;43
             suspension of enforcement of fees;44 establishment of caps in respect of
             the price of certain goods;45 mandatory reduction of retirement
             payments;46 obligation by movie theaters to hire live performers;47
             replacement of bank deposits by a government bond that had not been



              had been entered against YPF (a State-owned Argentine company). At the time
              when the arbitration proceeding was suspended, the amount payable by YPF had
              not been determined yet. The Supreme Court dismissed an appeal filed against that
              injunction. (CAF 41255/2013/1/3/RH2; judgment entered on November 18, 2015)
              Subsequently, the Court of Appeals in Federal Administrative Matters annulled the
              arbitration award -clearly acting beyond the powers granted by the Code of
              Procedure- (Judgment entered on December 22, 2015) and later on annulled “ex
              officio” all the actions taken by the arbitration tribunal (Judgment entered on April
              26, 2016).

        39    Ercolano c/ Lanteri de Renshaw, Fallos 136-161 (1922); Alfredo R. Castro s/
              sucesión, Fallos 204-359 (1946).

        40    Fernández Orquín c/ Ripoll, Fallos 264-416 (1966).

        41    Ferrari c/ Peiti, Fallos 199-466 (1944); Cello de Ciarrapico c/ Marino, Fallos 204-195
              (1946).

        42    Avico c/ De la Pesa, Fallos 172-21 (1934); Yaben c/ Lavallén, Fallos 172-291 (1934).

        43    Russo c/ Delle Donne, Fallos 243-467 (1959).

        44    Videla Cuello c/ Provincia de La Rioja, Fallos 313-1638 (1990).

        45    Case law on this matter is extremely abundant. In that regard, please see the
              detailed work on supply laws by CASTRO VIDELA, Santiago and MAQUEDA FOURCADE,
              Santiago: Tratado de la regulación para el abastecimiento, Ábaco, Buenos Aires,
              2015.

        46    Frugoni Zavala c/ Nación, Fallos 173-5 (1935); López c/ Provincia de Tucumán,
              Fallos 179-394 (1937).

        47    Cine Callao, Fallos 247-121 (1960).


                                                    13
Case 1:15-cv-02739-LAP Document 130 Filed 12/06/19 Page 15 of 27




             issued yet;48 mandatory reduction of contractual obligations;49
             conversion of private foreign financial debt into government foreign
             debt, and extension of the term for payment thereof;50 mandatory
             reduction of civil servants’ salaries;51 mandatory conversion into Pesos
             (“pesification”) of foreign currency liabilities, including bank deposits;52
             consolidation of debts into federal53 and provincial54 government bonds
             and mortgage bonds.55


             V.        RESPONSE TO PROFESSOR ALFONSO SANTIAGO’S DECLARATION

                  A.    Alfonso Santiago’s Prior Statements

  57.        Alfonso Santiago is a leading Constitutional Law professor and a well
             respected scholar in Argentina. However, we disagree with his views on
             the operation of the Judiciary in Argentina, as stated in his report
             submitted in the context of the case at hand.

  58.        In the first place, it should be noted that those views are not consistent
             with certain statements made by Professor Santiago himself in a
             recently-published article.

  59.        In his declaration, Professor Santiago stated as follows: “I opine that
             Argentina has an independent judicial system capable of fairly and
             impartially resolving disputes between private litigants, including
             foreigners, and the Argentine State” (paragraphs 6 and 7).


        48        Peralta c/ Estado Nacional, Fallos 313-1513 (1990).

        49        Porcelli c/ Banco de la Nación Argentina, Fallos 312-555 (1989).

        50        Brunicardi c/ Estado Nacional - BCRA, Fallos 319-2886 (1996).

        51        Guida c/ Poder Ejecutivo Nacional, Fallos 323-1566 (2000).

        52        Bustos c/ Estado Nacional, Fallos 327-4495 (2004); Massa c/ Poder Ejecutivo
                  Nacional, Fallos 329-5913 (2006).

        53        Galli c/ Poder Ejecutivo Nacional, Fallos 328-690 (2005); Viplán S.A. c/ Banco
                  Central de la República Argentina, Fallos 329-4309 (2006).

        54        Assisa c/ Provincia de Misiones, Fallos 334-596 (2011) y Misa c/ Provincia de
                  Formosa [M. 757. XXXVIII] 24-05-2011.

        55         Rinaldi c/ Guzmán Toledo, Fallos 330-855 (2007).


                                                       14
Case 1:15-cv-02739-LAP Document 130 Filed 12/06/19 Page 16 of 27




  60.        That opinion is not consistent with the statements made by Professor
             Santiago in an article published in 2018, where he considered the
             behavior of the Supreme Court under Chief Justice Ricardo Lorenzetti
             (2007-2018).56

  61.        In his conclusions as published in that article, Professor Santiago said
             that: “There is still some unfinished business at this stage of Lorenzetti’s
             Supreme Court, namely: an internal reform of the Judiciary. An urgent
             need exists to improve the Judiciary’s institutional and operational
             quality, thus increasing its social credibility. It is crucial to make the
             Judiciary more effective for the benefit of the people, and to increase the
             transparency and credibility of our courts of law and their members …
             [M]aybe this improvement of the Judiciary’s institutional and operational
             quality will be one of the main items on the agenda under the new Chief
             Justice, Mr. Rosenkrantz”.

  62.        Also, Professor Santiago’s opinion is not consistent with the statements
             made by Professors Manuel García-Mansilla and Iván Vigani, regarding
             the thirty-year delay in the expropriation proceedings associated with
             Compañía Azucarera Tucumana mentioned in paragraph 79 below.

               B.   Professor Santiago appears to have selected a tiny number of
                    cases that cannot be regarded as representative of the Argentine
                    judiciary’s behavior where lawsuits against the State are involved

  63.        As a general comment, the cases mentioned in Professor Santiago’s
             declaration were cherry-picked and cannot possibly be regarded as a
             pattern of the Argentine Judiciary’s behavior where lawsuits against the
             State are involved.

  64.        Moreover, that selection of cases is extremely limited. According to
             Professor Santiago, Argentina has a “litigation rate of approximately
             10,225 cases per 100,000 inhabitants”. And yet, he has only mentioned
             5 cases that, in his view, are relevant in terms of lawsuits to which the
             Federal State is a party.

  65.        None of the cases mentioned by Professor Santiago are comparable to
             this case either in their subject matter or the monies at stake.
             Furthermore in the case “The Bank of New York S.A. c/ Dirección
             General de Fabricaciones Militares s/incumplimiento de contrato”, the


        56    SANTIAGO, Alfonso: La Corte de Lorenzetti, El Derecho-Constitucional, 2018, pages
              680-684.


                                                  15
Case 1:15-cv-02739-LAP Document 130 Filed 12/06/19 Page 17 of 27




          first case mentioned by Professor Santiago, the complaint was filed in
          1991; it was only in 2005 –14 years later- that the Supreme Court of
          Argentina upheld plaintiff’s demand by a majority of votes, after the
          complaint was dismissed by the lower court and by the Court of
          Appeals.

            C.   Professor Santiago has failed      to consider other      serious
                 impediments to fair adjudication

  66.     Professor Santiago states that “[t]he judicial system in Argentina is
          readily accessible to litigants” (paragraph 14).

  67.     In this categorical statement, Professor Santiago has failed to consider
          the issues described below.

     i.    The significant costs of litigating in Argentina

  68.     Professor Santiago has failed to consider the cost of litigating in
          Argentina, which can be summed up as follows.

  69.     In the first place, plaintiff must pay a court fee, which becomes payable
          at the time of filing the complaint. Pursuant to the provisions of Law N°
          23,898, the court fee is equal to 3% of the amount of the claim,
          calculated as principal adjusted by inflation, plus interest thereon and
          monetary penalties if any.

  70.     In the second place, there are other costs involved, mainly including
          legal fees currently regulated by Law No. 27,423.

  71.     Pursuant to the provisions of Law N° 27,423, legal fees solely in respect
          of lower court proceedings can be assessed by the judge between 22%
          and 33% of the amount of the claim in small claims and between 12%
          and 15% in big claims. Then, at every subsequent stage of the
          proceedings (Court of Appeals and Supreme Court), legal fees can be
          assessed by the relevant court anywhere between 30% and 35% of the
          amount of legal fees associated with the lower court proceedings.

  72.     Furthermore, according to Article 68 of the Procedural Code, the losing
          party has to pay the legal fees of both parties.

  73.     In addition, there is the matter of fees associated with the so-called
          “incidental proceedings”. Under Argentine procedural law, an
          “incidental proceeding” is any proceeding that is separate from but
          related to the main lawsuit.



                                           16
Case 1:15-cv-02739-LAP Document 130 Filed 12/06/19 Page 18 of 27




  74.        That is the case, for example, of jurisdictional defenses or proceedings
             where the applicable statute of limitations is discussed. As a rule, those
             types of proceedings are designed to determine whether or not a court
             may hear a given case, before the actual proceedings start. Requests for
             injunctive relief are also regarded as incidental proceedings.

  75.        Legal fees in connection with incidental proceedings are calculated
             separately from the main lawsuit and are added to the legal fees
             associated with it. The fees in incidental proceedings can be assessed by
             the judge between 8% and 25% of the total amount of the main legal
             fees.

  76.        As far as expert witnesses are concerned, a case such as this will
             certainly call for an accounting expert, whose fees are assessed at 4% -
             10% of the amount of the claim. These fees are also regulated by law.

     ii.      The duration of judicial processes

  77.        The duration of judicial processes in Argentina is extraordinary. In
             some cases it is equivalent to a deprivation of justice.

  78.        Without prejudice to other sources, we note the opinion of then
             Treasury Attorney General and current Supreme Court Justice, Horacio
             Rosati, who back in 2003 complained about the duration of legal
             proceedings to which the Federal State was a party: “A sample taken by
             the Audit Department of the Treasury Attorney General’s Office, formed
             by 1,600 financially relevant lawsuits against the Federal State filed from
             1985 to 2000 and limited to litigation proceedings that called for
             evidence to be produced (i.e., damages, contractual nonperformance) –
             that is to say, proceedings whose nature was similar to a conflict arising
             from nonperformance under a BIT‐ has shown that the 'average duration'
             of a judicial process –from the time the complaint is filed until the time
             when judgment is entered by the lower court‐ is six (6) years and one (1)
             month.”57

  79.        There is also a critical case mentioned in a recent article by Professors
             García Mansilla and Vigani, where the courts of law took an
             exceptionally long time to resolve a case of expropriation: “Emile Nadra
             is 97 years old. There are two stages to his life: until the age of 48, he was
             a successful businessman in Tucumán. After that moment, his life looks


        57    ROSATTI, Horacio D.: Los tratados bilaterales de inversión, el arbitraje internacional
              obligatorio y el sistema constitucional argentino, Revista Jurídica La Ley, 2003-F,
              1283.


                                                    17
Case 1:15-cv-02739-LAP Document 130 Filed 12/06/19 Page 19 of 27




             like something out of a Kafka story. First, between the years 1966 and
             1970, his company ‐Compañía Azucarera Tucumana‐ was expropriated.
             Then, following the expropriation, he went through a long legal
             proceeding and had to wait 19 years to obtain a final judgment from the
             Supreme Court of Argentina. That turbulent stage, however, is not yet
             closed: even though a final court order issued in 1989 acknowledged his
             right to monetary compensation for the expropriation, he has been trying
             (and failing) to enforce that court order for almost 30 years now. Emile
             Nadra has been litigating against the Argentine State for over 17,800
             days. A final decision regarding his case was issued over 10,900 days ago;
             all that remains now is for him to know when he is going to be paid. And
             for actual payment to be made, of course. He managed to defeat the
             Argentine State’s army of lawyers, but the insensitive, relentless machine
             that is State bureaucracy has systematically ignored his claims and his
             rights. Seventeen Supreme Court Justices have come and gone, and Mr.
             Nadra has yet to obtain enforcement of the judgment in his favor. As of
             this day, he remains unable to use and dispose of his constitutional
             property rights, the expropriation of which –in theory‐ was subject to
             "prior monetary compensation".58

  80.        On the other hand, computerization of the proceedings will not reduce
             their duration, as it will not operate to amend the provisions of the
             Procedural Code. In any case, it will facilitate access to information and
             will spare lawyers the need to physically check court files.

     iii.     The old and chaotic status of judicial legislation in Argentina

  81.        Professor Santiago has failed to point out that judicial legislation in
             Argentina is so old and dated that it is formed by three basic rules: (a)
             Law No. 27, passed in 1862; (b) Law No. 48, passed in 1863, and (c)
             Decree No. 1285, passed in 1958 by a de facto military government.

  82.        In spite of the enactment of the Digesto Jurídico Argentino in 2014 (Law
             No 26,939) Argentina does not have a “Judicial Code” to embody,
             update and organize all judicial laws and regulations, which are
             currently dispersed and chaotic.




        58    GARCÍA MANSILLA, Manuel J. y VIGANI, Iván: Alegato contra la impunidad estatal. A
              treinta años del caso "Compañía Azucarera Tucumana", La Ley 26/09/2019;
              AR/DOC/2791/2019.


                                                  18
Case 1:15-cv-02739-LAP Document 130 Filed 12/06/19 Page 20 of 27




     iv.    No trial by jury

  83.      Professor Santiago has failed to point out that there is no trial by jury in
           Argentine federal procedure. Although the Argentine Constitution
           mandates trial by jury, that provision has never been implemented by
           the Congress.

     v.     No discovery

  84.      There are no discovery proceedings in argentine federal procedure, as
           former Judge Naveira explained in his first declaration (ECF No. 48).

     vi.    Parties must put forth their evidence without seeing the other
            side’s case

  85.      The provision of the Procedural Code referred to by Professor Santiago
           (article 333) strongly limits claimants’ rights, by forcing them to
           produce and offer all evidence before an answer to the complaint is
           filed.

  86.      As a result, a claimant must offer evidence “blindly”, that is to say,
           without knowing what defendant will argue in its answer to the
           complaint.

  87.      All of the above comes to show how outdated, exceedingly formal and
           rigid judicial proceedings are in Argentina.

     vii. The alleged independence of the Judicial Council

  88.      In paragraph 8 of his declaration, professor Santiago states: “[t]he
           Judicial Council is an independent body specifically provided for in
           Article 114 of the National Constitution, and includes members of
           Congress which must represent both the majority and opposition parties,
           as well as representatives consisting of judges, lawyers, and academics,
           elected by their peers. This broad integration provides sufficient control
           in the process of selection of candidates for judges”.

  89.      Professor Santiago underlines the importance of the Judicial Council as
           an alleged independent body that is responsible for the selection of
           federal judges.

  90.      He fails to state, however, that ever since it was created by the 1994
           Constitutional amendment, the Judicial Council has been a highly
           controversial body that successive Administrations have attempted to
           control.


                                             19
Case 1:15-cv-02739-LAP Document 130 Filed 12/06/19 Page 21 of 27




  91.        In the first place, the Judicial Council’s structure has been subject to
             constant changes designed to exercise influence over its decisions. It
             took Congress over three years after the 1994 Constitutional
             amendment to pass implementing regulations under Articles 114 and
             115 of the Constitution. Law No. 24,937, which established a Judicial
             Council formed by 19 members, was enacted as late as 1997. Soon after
             that, Law No. 24,939 was passed, which added one more member to the
             Judicial Council. This structure remained until 2006, when Law No.
             26,080 operated to reduce the number of Judicial Council members to
             13.

  92.        Also, the Judicial Council has had some serious conflicts with the
             Supreme Court of Argentina, regarding the appointment of subrogating
             judges. In the context of those conflicts, Resolution No. 76/2004 was
             found to be unconstitutional, as the Supreme Court understood that it
             enabled appointment of judges without compliance with the applicable
             constitutional provisions. (Carlos Alberto Rosza case, Fallos 330-2361
             (2007)). Resolution No. 8/2014 was found to be unconstitutional for
             the same reason (Uriarte c/ Consejo de la Magistratura de la Nación,
             Fallos 338-1216 (2015)).

  93.        President Mauricio Macri has also attempted to modify the Judicial
             Council, by means of a program developed by the Ministry of Justice and
             known as “Justicia 2020”.59

     viii. Witness statements

  94.        In paragraph 20 of his declaration, Professor Santiago made several
             references to witness statements. This issue was addressed by former
             Judge Naveira in his first declaration (ECF No. 48). We make the
             following additional remarks in that regard.

  95.        In accordance with the Argentine Code of Civil and Commercial
             Procedure (CPCCN)60, a party submitting a witness must submit their
             questions in writing to the court before the witness’ testimony can be
             heard61. As a rule, witnesses are questioned by an official of the court
             rather than the judge (who is not normally present at the hearing).


        59     See:   https://www.justicia2020.gob.ar/eje-institucional/reforma-del-consejo-la-
              magistratura-la-nacion/

        60
              CPCCN, sections 439-447.

        61
              CPCCN, section 429.


                                                  20
Case 1:15-cv-02739-LAP Document 130 Filed 12/06/19 Page 22 of 27




             Those questions may be literal or modified, as the court official may
             deem advisable. After the first round of questions is answered by the
             witness, counsel to the other party may submit his own questions
             orally, for those to be asked by the court official. The court will decide
             whether or not those questions should be asked, either literally or in a
             modified form62.

  96.        Government officials, including middle-level officials such as
             undersecretaries63, are under no obligation to testify in person before a
             court of law, but rather, they may submit a written statement
             answering the questions that are submitted to them in writing.

  97.        Only witnesses of very old age or who are gravely ill or are about to
             leave the country will be allowed to testify before the time when the
             complaint is filed64.

  98.        A party to a legal proceeding shall not be asked to testify as a witness in
             the case. A party may demand that the counterparty be asked to answer
             interrogatories orally –as a party to the proceedings, but not as witness.
             This is known as “absolución de posiciones”65. In the case of legal
             persons, such as the Federal State, those interrogatories are answered
             by a legal representative or other State nominee.

  99.        In giving statement in the abovementioned capacity (that is to say, as a
             party to the proceedings rather than as a witness), a party will not
             commit perjury if they do not tell the truth, whether in criminal or civil
             proceedings.66




        62
              CPCCN, section 442.

        63
              CPCCN, section 455. CSJN, joint ruling dated December 20, 1967.

        64
              CPCCN, section 326(1).

        65
              CPCCN, sections 404-425.

        66
              FALCÓN, ENRIQUE M., Tratado de Derecho Procesal Civil, Comercial y de Familia, III,
              Rubinzal Culzoni, Buenos Aires, 2006, page 125 (where the author explains that,
              under Argentine law, the parties “are free to lie” when testifying even under oath,
              without incurring criminal liability of any kind); PALACIO, LINO ENRIQUE, Derecho
              Procesal Civil, IV, 4° Ed., Abeledo Perrot, Buenos Aires, 2011, page 442 (where the
              author states that no specific penalty is contemplated under Argentine law if a party
              to the proceedings commits perjury).


                                                   21
Case 1:15-cv-02739-LAP Document 130 Filed 12/06/19 Page 23 of 27




  100. In a proceeding against the Federal State, a government official
       authorized to answer interrogatories on behalf of the State is under no
       obligation to appear before the court, but rather, will submit a written
       statement67. The power to submit those written statements was
       delegated by Decree No. 1102/86 unto counsel to the Federal State68.
       According to a former Treasury Deputy Attorney General, as a rule this
       means that those statements are actually prepared by the same lawyers
       who draft the answer to the complaint, which in actual practice means
       that the Federal State is given another opportunity to amend or expand
       the allegations made in the answer to the complaint69.

  101. The rules referred to above are binding on federal courts in all legal
       proceedings filed in Argentina.

  102. Regarding the production before Argentine federal courts of evidence
       ordered in legal proceedings heard abroad, both Argentina and the
       United States are signatories to The Hague Convention on Taking
       Evidence Abroad in Civil or Commercial Matters70 and the Inter-
       American Convention on Letters Rogatory71.

  103. Those conventions provide that a judge handling a letter rogatory
       should apply the law of his own country in terms of the applicable
       methods and procedures. At the request of the foreign judge, however, a
       special procedure may be followed, provided that it is not inconsistent
       with the law of the land72.




      67
           CPCCN, section 407.

      68
           Treasury Attorney General, Treasury Deputy Attorney General, and the legal
           department heads of any Ministries, Secretariats and other federal government
           divisions.

      69
           GARCIA PULLÉS, FERNANDO RAÚL, Tratado de lo contencioso administrativo, II,
           Hammurabi, Buenos Aires, 2004, page 661.

      70
           Act No. 23.480.

      71
           Act No. 23.503.

      72
           DATES, LUIS E., “Cooperación judicial internacional procesal en materia probatoria”,
           published in La Ley 2007-D, 1150; FEUILLADE, MILTON C., “La prueba en el proceso
           con elementos extranjeros”, published in La Ley 2009-A, 1197.


                                                22
Case 1:15-cv-02739-LAP Document 130 Filed 12/06/19 Page 24 of 27




  104. Argentine courts of law have upheld a request by a U.S. court to produce
       witness testimony in the terms of the relevant letter rogatory73.

  105. In the light of the above, production of evidence in Argentina under a
       letter rogatory issued by a U.S. court could follow the rules regarding
       witness testimonies as specified in the letter rogatory.

  106. In conclusion, in any legal proceeding filed before the federal courts of
       Argentina, documentary evidence in the possession of the counterparty
       or witness testimonies are only allowed within the limited scope
       established in the CPCCN. On the other hand, if the proceedings are
       being heard outside of Argentina, pursuant to the provisions of The
       Hague Convention and the Inter-American Convention on Letters
       Rogatory, production of evidence in Argentina could -at least to a
       certain extent- follow the rules of the foreign court hearing the case.

  107. Thanks to modern technology, witness testimonies may be taken on a
       remote basis, even in the case of witnesses who are subject to criminal
       proceedings and have been incarcerated as a result.

  108. In those cases, the court hearing the case will resort to the Judicial
       Council’s Information Technology Bureau (“Dirección General de
       Tecnología del Consejo de la Magistratura”), which – with the assistance
       of the criminal court that ordered the arrest and the Federal
       Penitentiary Service- will take steps to ensure that the witness can
       testify from prison. One recent instance in which this procedure was
       used was the bankruptcy proceeding of “HOPE FUNDS”, now pending
       before the National Court of First Instance in Commercial Matters Nº
       20, Clerk of Court Nº 59. In that case, at the request of the Court in
       Commercial Matters, the company’s main shareholder, Mr. Enrique Juan
       Blaksley Señorans, testified from prison via video conference.

           D.   Response to Santiago’s list of Argentine law issues

  109. In paragraph 26 of his report, Professor Santiago issued his opinion on
       some of the defenses submitted by Argentina.

  110. We disagree with Professor Santiago for the reasons explained below.




      73
           National Court of Appeals in Civil Matters, Panel I, February 24, 2000, “Garramone,
           Esteban L. y otro c. Solanet, Rodolfo y otro s/ exhorto”.


                                               23
Case 1:15-cv-02739-LAP Document 130 Filed 12/06/19 Page 25 of 27




     i.         Fourth and Fifteenth Defenses

  111. It should be noted that Professor Santiago’s allegation in respect of
       Argentina’s 4th and 15th defenses, in the sense that claimants were no
       longer YPF shareholders in 2014, and accordingly –in his opinion- “did
       not have a right to sue” and “could not prove the cause of damages”,
       cannot be validly upheld if we bear in mind that claimants’ rights
       accrued before that date.

  112. Is not logically possible to maintain at the same time that the plaintiffs
       ceased to be shareholders -and that is why they have no legitimacy to
       sue as they do- and simultaneously argue that because the plaintiffs are
       shareholders they must litigate before the courts of Argentina.

     ii.        Eleventh Defense

  113. This is one of the most dangerous theories of Argentine law –which is
       widespread among the courts of law. According to this theory, public
       order will always prevail over private law and agreements between
       individuals or entities.

  114. This is clearly shown by the “Claren” case referred to above.

  115. Also:
           i.    There is nothing in Law No. 26,741 –either express or that can be
                 reasonably implied- regarding derogation of YPF’s obligation to conduct a
                 tender offer of shares and the resulting rights of YPF’s minority
                 shareholders.

          ii.    There is nothing express or implied in Law No. 26,741 to the effect that the
                 tender offer mechanism is inapplicable in connection with the actions
                 taken by Argentina based on the provisions of Law No. 26,741.

      iii.       If Congress had intended to derogate YPF’s obligation to conduct a tender
                 offer, or to declare it inapplicable to the case at hand, Congress should have
                 stated that intention in clear, express terms, as they did in the instance
                 highlighted by Professor Santiago when supporting Argentina’s 14th
                 defense by invoking CNV General Resolution Nº 622/13, where that
                 possibility is contemplated.

          iv.    YPF’s minority shareholders have a vested right for their shares to be the
                 subject of a tender offer, in the terms of YPF’s By-laws. That vested right is
                 protected as a property right by Articles 14 and 17 of the Argentine




                                                  24
Case 1:15-cv-02739-LAP Document 130 Filed 12/06/19 Page 26 of 27




                   Constitution. Accordingly, under Argentine law, that right could only be
                   expropriated by an Act of Congress, with due compensation.

       v.          The provisions of Law No. 26,741 are not incompatible with the
                   procedures established in Articles 7 and 28 of YPF’s By-laws. The State’s
                   obligation to conduct a tender offer did not restrict or limit the federal
                   State’s power to expropriate the 51% of YPF’s shares owned by Repsol,
                   and Law No. 26,741 did not preclude the federal State from conducting a
                   tender offer in respect of the remaining shares.

      vi.          In the case at hand, claimants do not challenge expropriation of the 51% of
                   YPF’s shares owned by Repsol; rather, they just seek payment of a
                   contractual obligation contemplated in YPF’s By-laws and voluntarily
                   incurred by the federal State and YPF.

     iii.         Fourteenth Defense

  116. The CNV Resolution No. 622/2013 referred to by Professor Santiago is
       irrelevant because it was issued in 2013, after the date of the takeover,
       which took place in 2012.

  117. At the time of the takeover, the legal provision in force was Decree No.
       677/2001, which set an Optional Statutory Regimen of Compulsory
       Tender Offer. Under this Regime regulated by Resolution No. 401/2002
       of the CNV, the tender offer was not binding in case of expropriation.
       Nevertheless, Article 24 of Decree 677/2001 provided that public
       companies could opt out from such Regime by means of an express
       decision of its shareholders meeting. YPF decided to opt out of such
       Regimen (see minutes of the shareholders’ meeting held on April 9,
       2003); therefore YPF in this respect continued to be ruled only by its
       own by-laws.


            VI.      CONCLUSIONS

  118. The Judiciary in Argentina is in the midst of a profound legitimacy
       crisis, and people simply do not trust the courts of law. Beyond any
       political partisanship, this legitimacy crisis was admitted by the highest
       judicial authority in Argentina, Chief Justice Carlos Rosenkrantz, early in
       2019.

  119. As a result of the lack of independence of the federal courts, it is
       common in Argentina for legal cases of major economic relevance
       involving the federal state to be resolved in favor of the federal state.


                                                   25
Case 1:15-cv-02739-LAP Document 130 Filed 12/06/19 Page 27 of 27



   t20. We disagree with Professor Alfonso Santiago's      views on the operation
        . of the fudiciary in Argentina, as stated in his report submitted in the
          context ofthe case at hand.

   tZL.   Professor Santiago appears to have selected a tiny number of cases that
          cannot be regarded as representative of the Argentine judiciary's
          behavior where lawsuits against the State are involved and has failed to
          consider, among other issues: [a) the significant costs of litigating in
          Argentina; (b) the duration of judicial processes and (c) the old and
          chaotic status of judicial legislation in Argentina.

          Under penalty of perjury, under the laws of the United States of
          America, pursuant to Section L746 of Chapter 28 of the U.S,C., we
          declare that the foregoing is true and correct.

          Executed on December 4,20L9

          Respectfully submitted,

                           q




                 ALBERTo B. BIANCHI                              AVEIRA




                                           26
